Citation Nr: 1207750	
Decision Date: 02/03/12    Archive Date: 03/09/12

DOCKET NO.  09-18 804A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for esophagitis.

2.  Entitlement to a rating in excess of 30 percent for inflammatory bowel disease with gastroesophageal reflux disease.

3.  Entitlement to a compensable rating for migraine headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran was scheduled for a hearing before a Veterans Law Judge at the RO in October 2011, and she failed to appear at that time.  However, she submitted a statement dated in September 2011 from a physician indicating that she was having health difficulties due to respiratory difficulties and wildfires that were occurring in the area at that time, and that it would be better for her to reschedule the October 2011 appointment.  This letter was received at the Board approximately one week prior to the scheduled hearing date, and it was subsequently forwarded to the RO.  The Board construes this letter as a motion to reschedule the Board hearing, and finds that the letter demonstrates good cause to do so.  See 38 C.F.R. §§ 20.703, 20.704 (2011).  Therefore, the motion to reschedule is granted, and the case must be remanded to afford the Veteran her requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing at the RO before a Veterans Law Judge.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


